Exhibit 10.3

 

LOGO [g224777g23u16.jpg]

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Apricus
Biosciences, Inc., a Nevada corporation (the “Company”), as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”), is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to the Investor, at the
First Closing (as defined in Section 4.1 of Annex I), of an aggregate of
(i) 426,137 shares (the “First Closing Shares”) of its common stock, par value
$0.001 per share (the “Common Stock”) and (ii) warrants (each, a “First Closing
Warrant” and, collectively, the “First Closing Warrants”) to purchase an
aggregate of 213,068 shares of Common Stock at an exercise price per share equal
to $0.88 (the “First Closing Warrant Shares”), in substantially the form
attached hereto as Exhibit B. The Company has authorized the sale and issuance
to the Investor, at the Subsequent Closing (as defined in Section 4.1 of Annex
I), of an aggregate of (i) 426,137 shares (the “Subsequent Closing Shares,” and
together with the First Closing Shares, the “Shares”) of Common Stock and
(ii) warrants (each, a “Subsequent Closing Warrant” and, collectively, the
“Subsequent Closing Warrants,” and together with the First Closing Warrants, the
“Warrants”) to purchase an aggregate of 213,068 shares of Common Stock at an
exercise price per share equal to $0.88 (the “Subsequent Closing Warrant
Shares,” and together with the First Closing Warrant Shares, the “Warrant
Shares”), in substantially the form attached hereto as Exhibit B. At each
Closing, the Company will issue to the Investor, and the Investor will purchase
from the Company, the number of Shares and receive a Warrant exercisable for a
number of Warrant Shares, in each case in the amounts set forth on the Signature
Page (as defined below) of the Investor, and in exchange therefor, the Investor
shall pay the aggregate price set forth on the Signature Page of the Investor
(the “Purchase Price”). The Shares, the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-198066 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under



--------------------------------------------------------------------------------

the Securities Act of 1933, as amended (the “Securities Act”)), that have been
or will be filed with the Commission and delivered to the Investor on or prior
to the date hereof (the “Issuer Free Writing Prospectus”), containing certain
supplemental information regarding the Securities, the terms of the Offering and
the Company and (3) a Prospectus Supplement (the “Prospectus Supplement” and
together with the Base Prospectus, the “Prospectus”) containing certain
supplemental information regarding the Securities and terms of the Offering that
has been or will be filed with the Commission and delivered to the Investor on
or prior to the date hereof. Notwithstanding anything contained herein to the
contrary, the information and disclosure contained in any Free Writing
Prospectus and the Prospectus Supplement shall be consistent with the terms set
forth herein and in the Warrant, and nothing contained therein shall modify the
terms of this Agreement or the Warrant.

4. The Company and the Investor agree that at each Closing the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the Shares and the Warrants set forth below for the aggregate Purchase Price set
forth below. The Shares and the Warrants shall be purchased pursuant to this
Agreement, the Warrant and the Terms and Conditions for Purchase of Securities
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein.

5. The manner of settlement of the Shares purchased by the Investor hereunder
shall be as follows (and the Company shall take such actions as may be required
to effect the following):

Delivery by crediting the account of the Investor’s prime broker (as specified
by the Investor on Exhibit A annexed hereto) with the Depository Trust Company
(“DTC”) through its Deposit/Withdrawal At Custodian (“DWAC”) system, whereby the
Investor’s prime broker shall initiate a DWAC transaction on the applicable
Closing Date using its DTC participant identification number, and released by
Wells Fargo Shareowner Services, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction. NO LATER THAN (A) IN THE CASE OF THE FIRST
CLOSING, THE FIRST CLOSING DATE, AND (B) IN THE CASE OF THE SUBSEQUENT CLOSING,
THE SUBSEQUENT CLOSING DATE, THE INVESTOR AND THE COMPANY, AS APPLICABLE, SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES TO BE ACQUIRED AT SUCH CLOSING ARE MAINTAINED TO SET UP A DWAC
INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH SUCH
SHARES AT SUCH CLOSING, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE PURCHASE PRICE
FOR THE SHARES BEING PURCHASED BY THE INVESTOR AT SUCH CLOSING TO THE FOLLOWING
ACCOUNT:

[To be separately provided to the Investor]



--------------------------------------------------------------------------------

6. The executed Warrants shall be delivered to the Investor by the Company at
each Closing.

7. The Investor represents that (a) other than the transactions contemplated by
the Prior Subscription Agreement (as defined in Annex I), including the issuance
of shares of Common Stock and warrants pursuant to the terms thereof, it has had
no position, office or other material relationship within the past three years
with the Company (which, for the avoidance of doubt, excludes ownership of
Shares), and (b) it is not a member of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or an Associated Person (as such term is defined under
the FINRA’s NASD Membership and Registration Rules Section 1011) as of each
Closing.

8. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission on or prior to the date hereof) the Base Prospectus, dated August 25,
2014, which is a part of the Company’s Registration Statement, the documents
incorporated by reference therein and any free writing prospectus (collectively,
the “Disclosure Package”), prior to or in connection with the receipt of this
Agreement. The Investor acknowledges that, prior to the delivery of this
Agreement to the Company, the Investor will receive certain additional
information regarding the Offering, including pricing information which shall be
consistent with the terms set forth herein (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications, but all such information shall be provided prior to the
execution of this Agreement by the Investor and shall be consistent with the
terms set forth herein.

9. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received or has public access to the Offering Information and the Company
has accepted such offer by countersigning a copy of this Agreement, and the
Company hereby covenants to deliver or otherwise provide access to the Offering
Information concurrently with or prior to its execution of this Agreement.

10. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Number of First Closing Shares: 426,137

Purchase Price per Share: $ 0.88

First Closing Aggregate Purchase Price: $375,000.56

Number of First Closing Warrant Shares subject to Warrants (Equal to Number of
First Closing Shares multiplied by 0.5 and rounded down to the nearest whole
number): 213,068            

Number of Subsequent Closing Shares: 426,137

Purchase Price per Share: $ 0.88

Subsequent Closing Aggregate Purchase Price: $375.000.56

Number of Subsequent Closing Warrant Shares subject to Warrants (Equal to Number
of Subsequent Closing Shares multiplied by 0.5 and rounded down to the nearest
whole number): 213,068            

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: January 12, 2016 BACARA HOLDINGS LTD. By:  

/s/ M. Frey

Print Name:   M. Frey Title:   Associate Director Address:  

Bank Julius Baer & Co. Ltd

Bahnhofstrasse 36

CH-8010 Zurich, Switzerland

By:  

/s/ W. Gunthard

Print Name:   W. Gunthard Title:   Director Address:  

Bank Julius Baer & Co. Ltd

Bahnhofstrasse 36

CH-8010 Zurich, Switzerland

Agreed and Accepted

this 12th of January, 2016:

 

APRICUS BIOSCIENCES, INC. By:  

/s/ Richard W. Pascoe

  Name: Richard W. Pascoe   Title: Chief Executive Officer



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities.

2.1 At each Closing (as defined in Section 4.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares and Warrants set forth on the
last page of the Agreement to which these Terms and Conditions for Purchase of
Securities are attached as Annex I (the “Signature Page”) for the aggregate
purchase price therefor set forth on the Signature Page.

2.2 The Company proposes to enter into a subscription agreement (the “Other
Subscription Agreements”) with certain other investors listed on Schedule 2.2
(the “Other Investors”), including Sarissa Capital Management LP and its
affiliates (collectively, “Sarissa”), and expects to complete sales of Shares
and Warrants to them in the amount, price and at such times as set forth on
Schedule 2.2. Copies of each Other Subscription Agreement have been provided to
the Investor.

2.3 The Company confirms that neither it nor any other Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information, except as will be disclosed in the Prospectus and/or in
the Company’s Form 8-K to be filed with the Commission in connection with the
Offering.

3. Representations and Warranties of the Company. The Company represents and
warrants as of the date hereof and as of the date of each Closing as follows:

3.1 The Company and each Subsidiary (as defined below) has been duly organized
and is validly existing as a corporation in good standing (or the foreign
equivalent thereof) under the laws of each of their respective jurisdictions of
organization. The Company and each Subsidiary is duly qualified to do business
and is in good standing as a foreign corporation in each jurisdiction in which
its ownership or lease of property or the conduct of its business requires such
qualification and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to so qualify, be in good standing or have such power or authority
(i) would not have, singularly or in the aggregate, a material adverse effect on
the condition (financial or otherwise), results of operations, assets,
properties or business or prospects of the Company or any Subsidiary, taken as a
whole, or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by the Agreement, the Registration Statement, the Disclosure
Package or the Prospectus (any such effect as described in clauses (i) or (ii),
a “Material Adverse Effect”). The Company owns, directly or indirectly, only the
following corporations, partnerships, limited liability partnerships, limited
liability companies, associations or other entities: not applicable (each, a
“Subsidiary” and, collectively, the “Subsidiaries”).



--------------------------------------------------------------------------------

3.2 The Company has the full right, power and authority to enter into this
Agreement, the Warrant Amendment (as hereinafter defined) and the Warrants and
to perform and to discharge its obligations hereunder and thereunder; and each
of this Agreement, the Warrant Amendment and the Warrants has been duly
authorized, executed and delivered by the Company, and constitute valid and
binding obligations of the Company enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization or other
similar laws relating to enforcement of creditors’ rights generally and by
general principles of equity.

3.3 The Company has an authorized capitalization as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, and all of
the issued shares of capital stock of the Company have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in all
material respects in compliance with United States federal and state securities
laws, and conform to the description thereof contained in the Registration
Statement, the Disclosure Package and the Prospectus. As of January 7, 2016,
there were 50,414,481 shares of Common Stock issued and outstanding, no shares
of Preferred Stock, par value $0.001 of the Company, issued and outstanding and
13,065,956 shares of Common Stock were issuable upon the exercise of all
options, warrants and convertible securities outstanding as of such date. All of
the Company’s options, warrants and other rights to purchase or exchange any
securities for shares of the Company’s capital stock have been duly authorized
and validly issued and were issued in all material respects in compliance with
United States federal and state securities laws. None of the outstanding shares
of Common Stock was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities of
the Company. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or any Subsidiary other than
those described above or accurately described in the Registration Statement, the
Disclosure Package and the Prospectus. The description of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, as described in the Registration Statement, the
Disclosure Package and the Prospectus, accurately and fairly present in all
material respects the information required to be shown with respect to such
plans, arrangements, options and rights.

3.4 The shares of Common Stock and Warrants to be issued and sold by the Company
to the Investor under the Agreement and the Warrant Shares have been duly
authorized and the Common Stock, when issued and delivered against payment
therefor as provided in the Agreement and the Warrant Shares, when issued and
delivered against payment therefore as provided in the Warrants, will be validly
issued, fully paid and non-assessable and free of any preemptive or similar
rights and will conform to the description thereof contained in the Disclosure
Package and the Prospectus.

3.5 The execution, delivery and performance of the Agreement, the Warrant
Amendment and the Warrants by the Company, the issue and sale of the shares of
Common Stock and Warrants by the Company and the consummation of the
transactions contemplated hereby, by the Warrant Amendment and by the Warrants
will not (with or without notice or



--------------------------------------------------------------------------------

lapse of time or both): (i) result in any violation of the provisions of the
articles or by-laws (or analogous governing instruments, as applicable) of the
Company or any Subsidiary; (ii) result in the violation of any law, statute,
rule, regulation, judgment, order or decree of any court or governmental agency
or body, domestic or foreign, having jurisdiction over the Company or any
Subsidiary or any of their properties or assets, or (iii) violate or result in a
breach of or constitute (with due notice or lapse of time or both) a default
under, permit the termination of any provision of, or result in the termination
of, the acceleration of the maturity of, or the acceleration of the performance
of any right or obligation of the Company or any Subsidiary under, or require
any consent under, any material contract, agreement, lease, license, indenture
or other understanding or arrangement to which the Company or any Subsidiary is
a party or otherwise bound.

3.6 At the time the Registration Statement became or becomes effective, at the
date of this Agreement and at each Closing Date (as defined in Section 4.1), the
Registration Statement conformed and will conform in all material respects to
the requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading; the Prospectus, at the
time the Prospectus was issued and at each Closing Date (as defined in
Section 4.1), conformed and will conform in all material respects to the
requirements of the Securities Act and the published rules and regulations
thereunder and did not and will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading

3.7 The financial statements, together with the related notes and schedules,
included or incorporated by reference in the Registration Statement, the
Disclosure Package and the Prospectus fairly present in all material respects
the financial position and the results of operations and changes in financial
position of the Company and its Subsidiaries and other consolidated entities at
the respective dates or for the respective periods therein specified. Such
financial statements and related notes and schedules have been prepared in
accordance with the generally accepted accounting principles in the United
States (“GAAP”) applied on a consistent basis throughout the periods involved
except as may be set forth in the related notes included or incorporated by
reference in the Disclosure Package. The financial statements, together with the
related notes and schedules, included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus comply in all
material respects with the Securities Act, the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the Rules and Regulations and the rules and
regulations under the Exchange Act. No other financial statements or supporting
schedules or exhibits are required by the Securities Act or the Rules and
Regulations to be described, or included or incorporated by reference in the
Registration Statement, the Disclosure Package or the Prospectus. There is no
pro forma or as adjusted financial information which is required to be included
in the Registration Statement, the Disclosure Package or the Prospectus or a
document incorporated by reference therein in accordance with the Securities Act
and the Rules and Regulations which has not been included or incorporated as so
required. The pro forma and pro forma as adjusted financial information and the
related notes included or incorporated by reference in the Registration
Statement, the Disclosure Package and the



--------------------------------------------------------------------------------

Prospectus have been properly compiled and prepared in accordance with the
applicable requirements of the Securities Act and the Rules and Regulations and
present fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein.

3.8 Except as set forth in the Registration Statement, the Disclosure Package
and the Prospectus, there is no action, suit, claim or proceeding pending to
which the Company or any Subsidiary is a party or of which any property or
assets of the Company or any Subsidiary is the subject which is required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or a document incorporated by reference therein and is not described
therein, or which, singularly or in the aggregate, if determined adversely to
the Company or any Subsidiary could be material to the Company or any Subsidiary
or prevent or delay the consummation of the transactions contemplated hereby;
and to the best of the Company’s knowledge, no such action, suit, claim or
proceedings is threatened. For purposes of this Agreement, “knowledge of the
Company” or similar phrases means the knowledge of the officers of the Company
and its Subsidiaries, after due inquiry.

3.9 To the Company’s knowledge, the Company and each of its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted.
None of the Company’s active and registered Intellectual Property have expired
or terminated, or, by the terms and conditions thereof, will expire or terminate
within two years from the date of the Agreement. The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of, and, to the Company’s knowledge, neither the Company, any
Subsidiary nor their respective business or operations (including products sold
thereby) are, or have been in the past three years, infringing, any Intellectual
Property of others, or of any such development of similar or identical trade
secrets or technical information by others with respect to the Company’s or its
Subsidiaries’ Intellectual Property, and there is no claim, action or proceeding
being made or brought against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding Intellectual Property.

3.10 The Company and each of its Subsidiaries (i) are, and have been in the last
three years, in material compliance with any and all applicable foreign,
federal, state and local laws and regulations, including those administered by
the U.S. Food and Drug Administration (“FDA”) or similar governmental body and
those relating to the protection of human health and safety or the environment
and with respect to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received and hold all material
permits, licenses or other approvals required of them under applicable laws
(including Environmental Laws) to conduct their respective businesses and
(iii) are, and have been in the last three years in material compliance with all
terms and conditions of any such permit, license or approval. Neither the
Company nor any Subsidiary has received any written information or notice from
the FDA or other domestic or foreign governmental or regulatory authority that
would reasonably be expected to lead to cessation



--------------------------------------------------------------------------------

of sales of any product of the Company or any Subsidiary or the denial of any
application for marketing or other approval currently pending before, or
proposed to be filed by the Company or any Subsidiary thereof with, the FDA or
other domestic or foreign governmental or regulatory authority.

3.11 The Company and each Subsidiary has good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real or
personal property which are material to the business of the Company and any
Subsidiary, free and clear of all liens, encumbrances, security interests,
claims and defects that do not, singularly or in the aggregate, materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company or any Subsidiary; and all
of the leases and subleases material to the business of the Company or any
Subsidiary, and under which the Company or any Subsidiary holds properties
described in the Registration Statement, the Disclosure Package and the
Prospectus, are in full force and effect, and neither the Company nor any
Subsidiary has received any notice of any material claim of any sort that has
been asserted by anyone adverse to the rights of the Company or any Subsidiary
under any of the leases or subleases mentioned above, or affecting or
questioning the rights of the Company or any Subsidiary to the continued
possession of the leased or subleased premises under any such lease or sublease.

3.12 The Company and each Subsidiary carries, or is covered by, insurance
(including directors’ and officers’ liability insurance) provided by recognized,
financially sound and reputable institutions with policies in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of its properties and as is customary for companies
engaged in similar businesses in similar industries. The Company has no reason
to believe that it or any Subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. Neither the Company nor any Subsidiary has been
denied any insurance coverage that it has sought or for which it has applied.

3.13 The Company and each Subsidiary possesses all material licenses,
certificates, authorizations and permits issued by, and have made all
declarations and filings with, the appropriate local, state, federal or foreign
regulatory agencies or bodies which are necessary or desirable for the ownership
of its properties or the conduct of their respective businesses as described in
the Registration Statement, the Disclosure Package and the Prospectus
(collectively, the “Governmental Permits”). The Company and each Subsidiary is
in, and has been for the last three years in, compliance in all material
respects with all such Governmental Permits, and all such Governmental Permits
are valid and in full force and effect.

3.14 The Company and each of its Subsidiaries (i) have timely filed (or filed an
extension to file) all necessary federal, state, local and foreign tax returns,
and all such filed returns were true, complete and correct, (ii) have paid all
federal, state, local and foreign taxes, assessments, governmental or other
charges due and payable for which it is liable,



--------------------------------------------------------------------------------

including, without limitation, all sales and use taxes and all taxes which the
Company or any Subsidiary is obligated to withhold from amounts owing to
employees, creditors and third parties (including independent contractors), and
(iii) do not have any tax deficiency or claims outstanding or assessed or, to
the best of its knowledge, proposed against any of them, except those, in each
of the cases described in clauses (i), (ii) and (iii) of this Section 3.14, that
would not, singularly or in the aggregate, be material to the Company.

3.15 The Registration Statement has been declared effective by the Commission,
and no stop order has been issued or is pending or, to the knowledge of the
Company, threatened by the Commission with respect thereto.

3.16 The Company and its Subsidiaries have no liability or obligation of any
nature (whether accrued, absolute, contingent or otherwise), other than
(i) liabilities and obligations disclosed in the Registration Statement, the
Disclosure Package and the Prospectus, (ii) liabilities and obligations incurred
in the ordinary course of business since the date of the last financial
statements included in the Registration Statement, the Disclosure Package and
the Prospectus that would not reasonably be expected to be material to Company,
(iii) liabilities under contracts (other than any such liability resulting from
a breach or default thereunder) and (iv) liabilities and obligations incurred in
connection with this Agreement and the transactions contemplated by this
Agreement.

3.17 Neither the Company nor any Subsidiary or, to the knowledge of the Company,
any of the other parties thereto is in breach or violation of or in default
under, or committed or failed to perform any act which would result in a default
under (in each case, with or without notice or lapse of time or both), any
document, contract or other agreement required to be described in the
Registration Statement, the General Disclosure Package or the Prospectus or to
be filed as an exhibit to the Registration Statement in any material respect.

3.18 Neither the Company nor any Subsidiary thereof has either voluntarily or
involuntarily initiated, conducted or issued, or caused to be initiated,
conducted or issued, any recall, field notification, field correction, market
withdrawal or replacement, warning, “dear doctor” letter, investigator notice,
safety alert or other notice or action relating to an alleged lack of safety,
lack of efficacy, adulteration, misbranding or lack of regulatory compliance of
any product sold, marketed or distributed by the Company or any Subsidiary
thereof. Neither the Company nor any Subsidiary thereof are aware of any facts
which are reasonably likely to cause, and neither the Company nor any Subsidiary
thereof has received any written notice that the FDA or other domestic or
foreign governmental or regulatory authority has commenced, or threatened to
initiate, any action to cause (A) the seizure, recall, market withdrawal or
replacement of any product sold, marketed or distributed by the Company or any
Subsidiary thereof, (B) a change in the marketing classification or a material
change in the labeling or advertising of any product sold, marketed or
distributed by the Company or any Subsidiary thereof, or (C) a termination,
suspension or injunction of the manufacture, marketing, storage or distribution
of any product sold, marketed or distributed by the Company or any Subsidiary
thereof.

3.19 Since the date of the latest audited financial statements included in the
Registration Statement, no event, development, set of facts or circumstance has
occurred that has had or is reasonably likely to have a Material Adverse Effect.



--------------------------------------------------------------------------------

3.20 The Board of Directors of the Company has unanimously approved the
execution of this Agreement, the Warrant Amendment and the Warrants and the
consummation of the transactions contemplated hereby and thereby and no approval
of the stockholders of the Company is required in connection with the execution
and delivery of this Agreement, the Warrant Amendment or the Warrants or the
consummation of the transactions contemplated hereby or thereby, other than the
requirement to obtain Stockholder Approval of the Subsequent Closing. Each
director and executive officer of the Company intends, to the knowledge of the
Company, to vote all of the shares of capital stock of the Company owned thereby
in favor of all matters to be presented to the stockholders of the Company in
connection with seeking the Stockholder Approval. Without limiting the
foregoing, the approval of the Board of Directors of the Company constitutes
approval for purposes of any anti-takeover statute or similar statute or
regulation that is or may become applicable to the transactions contemplated by
this Agreement.

4. Closings and Delivery of the Securities and Funds.

4.1 Closing.

(a) First Closing. Subject to the satisfaction or waiver of the conditions set
forth in Section 4.2(a) and Section 4.2(b) below, the completion of the purchase
and sale of the First Closing Shares and the First Closing Warrants (the “First
Closing”) shall occur no later than the second business day after the execution
of this Agreement by the Investor and the Company (the “First Closing Date”), in
accordance with Rule 15c6-l promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”). At the First Closing, (a) the Company
shall cause Wells Fargo Shareowner Services, the Company’s “Transfer Agent”, to
deliver to the Investor the number of First Closing Shares set forth on the
Signature Page of the Investor registered in the name of the Investor or, if so
indicated on the Investor Questionnaire of the Investor attached hereto as
Exhibit A, in the name of a nominee designated by the Investor, (b) the Company
shall cause to be delivered to the Investor a First Closing Warrant for the
number of First Closing Warrant Shares set forth on the Signature Page of the
Investor and (c) the aggregate purchase price for the First Closing Shares and
the First Closing Warrants being purchased by the Investor at such First Closing
as set forth on the Signature Page of the Investor will be delivered by or on
behalf of the Investor to the Company. Notwithstanding anything contained herein
to the contrary, if the First Closing shall not have occurred on or prior to the
date that is two (2) business days after the execution of this Agreement by the
Investor and the Company (unless the First Closing shall not have occurred due
to a breach by an Investor of the terms hereof), then Sarissa may terminate this
Agreement without further liability of any kind to the Company or the Investor,
provided that (i) any such termination of this Agreement shall not relieve any
party hereto of any liability in respect of any breach hereof arising prior to
the termination of this Agreement (or following such termination with respect to
any provisions that survive the termination of this Agreement), and (ii) this
last sentence of Section 4.1(a) and Sections 2.3, 6, 7, 8, 9, 10, 11, 12, 13,
14, 18 and 19 shall survive any such termination.

(b) Subsequent Closing. Subject to the satisfaction or waiver of the conditions
set forth in Section 4.2(c) and Section 4.2(d) below, the completion of the
purchase and sale of the Subsequent Closing Shares and the Subsequent Closing
Warrants (the “Subsequent Closing”) shall occur no later than three (3) business
days after the



--------------------------------------------------------------------------------

Stockholder Approval Date (the “Subsequent Closing Date”), in accordance with
Rule 15c6-l promulgated under the Exchange Act. At the Subsequent Closing,
(a) the Company shall cause the Transfer Agent to deliver to the Investor the
number of Subsequent Closing Shares set forth on the Signature Page of the
Investor registered in the name of the Investor or, if so indicated on the
Investor Questionnaire of the Investor attached hereto as Exhibit A, in the name
of a nominee designated by the Investor, (b) the Company shall cause to be
delivered to the Investor a Subsequent Closing Warrant for the number of
Subsequent Closing Warrant Shares set forth on the Signature Page of the
Investor and (c) the aggregate purchase price for the Subsequent Closing Shares
and the Subsequent Closing Warrants being purchased by the Investor at such
Subsequent Closing as set forth on the Signature Page of the Investor will be
delivered by or on behalf of the Investor to the Company. For the avoidance of
doubt, a Subsequent Closing shall not occur if the Stockholder Approval has not
occurred or if the other conditions to the Subsequent Closing set forth in
Section 4.2(c) and Section 4.2(d) have not been satisfied or waived. If the
Subsequent Closing has not occurred on or prior to April 29, 2016 (which date
may be extended in the sole discretion of the Company or Sarissa to no later
May 31, 2016 but only if the conditions to the Subsequent Closing set forth in
Section 4.2(c) and Section 4.2(d) shall not have been satisfied or waived on or
prior to April 29, 2016, provided that if the Closing shall not have occurred on
or prior to April 29, 2016 and the reason therefor is the breach by any party of
its representations, warranties, covenants or agreements hereunder, the
breaching party shall not have the right to exercise the extension right
described in this sentence), no Subsequent Closing shall occur hereunder and the
Company and the Investor shall be relieved of all obligations in respect
thereof, without limitation of any liability of any such party for any breach of
any terms hereof that relate thereto. Notwithstanding anything else in this
Agreement to the contrary, in the event the Company and the Investor determine
that no Stockholder Approval is required in connection with the Subsequent
Closing, the closing of the Subsequent Closing Shares and Subsequent Closing
Warrants shall occur at the First Closing, or if the First Closing has already
been consummated, then within (3) business days following such determination by
the Company and Sarissa, but subject to the satisfaction or waiver of the
conditions set forth in Section 4.2(c) and Section 4.2(d).

4.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations for the First Closing. The Company’s
obligation to issue and sell the First Closing Shares and the First Closing
Warrants to the Investor at the First Closing shall be subject to:
(i) the receipt by the Company from the Investor of the purchase price for the
First Closing Shares and the First Closing Warrants being purchased hereunder at
the First Closing by the Investor as set forth on the Signature Page thereof and
(ii) the accuracy on the First Closing Date of the representations and
warranties made by the Investor in this Agreement and the fulfillment of and
compliance with those undertakings and covenants of the Investor to be fulfilled
or complied with prior to the First Closing Date pursuant to this Agreement. The
Investor shall deliver a certificate to the Company on the First Closing Date to
the foregoing effect.

(b) Conditions to the Investor’s Obligations for the First Closing. The
Investor’s obligation to purchase the First Closing Shares and the First Closing
Warrants at the First Closing will be subject to (i) the accuracy on the First
Closing Date of the representations and warranties made by the Company in this
Agreement and the fulfillment



--------------------------------------------------------------------------------

of and compliance with those undertakings and covenants of the Company to be
fulfilled or complied with prior to the First Closing Date pursuant to this
Agreement, (ii) the Company having executed and delivered to the Investor a
counterpart signature page to that certain Amendment to Warrants, dated as of
the date hereof by and between the Company and the Investor (the “Amendment
Agreement”), and such Amendment Agreement being effective and in full force and
effect on the First Closing Date, and (iii) the amendment to the Bylaws of the
Company, the form of which is attached as Exhibit C hereto, shall be effective
prior to or as of the First Closing Date and written evidence thereof shall have
been provided to the Investor prior to the First Closing Date. The Company shall
deliver a certificate to the Investor on the First Closing Date to the foregoing
effect.

(c) Conditions to the Company’s Obligations for the Subsequent Closing. The
Company’s obligation to issue and sell the Subsequent Closing Shares and the
Subsequent Closing Warrants to the Investor at the Subsequent Closing shall be
subject to: (i) the First Closing shall have been consummated, (ii) the
Stockholder Approval shall have been obtained and be in full force and effect as
of the Subsequent Closing Date, (iii) the receipt by the Company from the
Investor of the purchase price for the Subsequent Closing Shares and the
Subsequent Closing Warrants being purchased hereunder at the Subsequent Closing
by the Investor as set forth on the Signature Page thereof, (iv) the accuracy on
the Subsequent Closing Date of the representations and warranties made by the
Investor in this Agreement and the fulfillment of and compliance with those
undertakings and covenants of the Investor to be fulfilled or complied with
prior to the Subsequent Closing Date pursuant to this Agreement, and (v) no
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction or other governmental authority
preventing the consummation of the transactions contemplated hereby shall be in
effect and no action, suit or proceeding shall be pending that seeks to enjoin
or otherwise prohibit the consummation of the transactions contemplated by this
Agreement. The Investor shall deliver a certificate to the Company on the
Subsequent Closing Date to the foregoing effect.

(d) Conditions to the Investor’s Obligations for the Subsequent Closing. The
Investor’s obligation to purchase the Subsequent Closing Shares and the
Subsequent Closing Warrants at the Subsequent Closing will be subject to (i) the
First Closing shall have been consummated, (ii) the Stockholder Approval shall
have been obtained and be in full force and effect as of the Subsequent Closing
Date, (iii) the accuracy on the Subsequent Closing Date of the representations
and warranties made by the Company in this Agreement and the fulfillment of and
compliance with those undertakings and covenants of the Company to be fulfilled
or complied with prior to the Subsequent Closing Date pursuant to this
Agreement, (iv) the Amendment Agreement shall be in full force and effect on the
Subsequent Closing Date, (v) the Weighted Average Price (as defined in the
Warrants) of a share of Common Stock as of the date that would otherwise be the
Subsequent Closing Date (assuming, solely for these purposes the satisfaction of
this condition and the occurrence of the Subsequent Closing on the first
(1st) business day following the receipt of the Stockholder Approval) shall be
at least equal to $0.704, (vi) since the Execution Date, there shall have not
occurred any event, circumstance, occurrence or state of facts that,
individually or in the aggregate, has had or is reasonably likely to have a
Material Adverse Effect, and (vii) no temporary restraining order, preliminary
or permanent injunction or other order issued by any court of competent
jurisdiction or other governmental authority preventing the consummation



--------------------------------------------------------------------------------

of the transactions contemplated hereby shall be in effect and no action, suit
or proceeding shall be pending that seeks to enjoin or otherwise prohibit the
consummation of the transactions contemplated by this Agreement. The Company
shall deliver a certificate to the Investor on the Subsequent Closing Date to
the foregoing effect. If the condition to the Subsequent Closing set forth in
clause (v) or clause (vi) of the immediately preceding sentence is not satisfied
or waived as of the date that would otherwise be the Subsequent Closing Date
(assuming, solely for these purposes the satisfaction of all conditions to the
Subsequent Closing (including the condition set forth in such clause (v) or
(vi)) and the occurrence of the Subsequent Closing on the first (1st) business
day following the receipt of the Stockholder Approval), then, at the election of
the Investor, no Subsequent Closing shall occur hereunder and the Company and
the Investor shall be relieved of all obligations in respect thereof, without
limitation of any liability of any such party for any breach of any terms hereof
that relate thereto.

4.3 Delivery of Funds. To settle the Shares purchased by the Investor through
DTC’s Deposit/Withdrawal at Custodian (“DWAC”) delivery system, (a) on the First
Closing Date, the Investor shall remit by wire transfer the amount of funds
equal to the aggregate purchase price for the First Closing Shares and the First
Closing Warrants being purchased by the Investor at the First Closing, and
(b) on the Subsequent Closing Date, the Investor shall remit by wire transfer
the amount of funds equal to the aggregate purchase price for the Subsequent
Closing Shares and the Subsequent Closing Warrants being purchased by the
Investor at the Subsequent Closing, in each case to the following account
designated by the Company:

[To be separately provided to the Investor]

4.4 Delivery of Shares. To settle the Shares purchased by the Investor through
DTC’s DWAC delivery system, (i) with respect to the First Closing, no later than
the First Closing Date, and (ii) with respect to the Subsequent Closing Date, no
later than the Subsequent Closing Date, the Investor shall direct the
broker-dealer at which the account or accounts to be credited with the Shares
being purchased by the Investor at such Closing are maintained, which
broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares being acquired
at such Closing. Such DWAC instruction shall indicate the settlement date for
the deposit of the Shares, which date shall be the applicable Closing Date. At
each Closing, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the Shares being purchased by it hereunder
at such Closing pursuant to the information contained in the DWAC.

5. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company that:

5.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
representing an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the



--------------------------------------------------------------------------------

answers thereto are true and correct as of the date hereof and will be true and
correct as of the Closing Date and (c) in connection with its decision to
purchase the Shares and the Warrants set forth on the Signature Page, has
received (or had full access to) and is relying only upon the Disclosure Package
and the documents incorporated by reference therein and the Offering Information
and the representations and warranties set forth herein and in the Warrant.

5.2 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).

5.3 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Shares and the
Warrants constitutes legal, tax or investment advice. The Investor has consulted
such legal, tax and investment advisors and made such investigation as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares and Warrants. The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop. In
addition, the Company does not intend to apply for listing of the Warrants on
any securities exchange or other trading market. The Investor understands that
without an active market, the liquidity of the Warrants will be limited.

5.4 Since December 1, 2015, representing the date at which the Company first
contacted the Investor about the Offering, the Investor has not disclosed any
information regarding the Offering to any third parties (other than its
employees or the employees of its affiliates or their respective legal,
accounting and other advisors) and has not engaged in any purchases or sales of
the securities of the Company (including, without limitation, any Short Sales
(as defined herein) involving the Company’s securities). The Investor covenants
that it will not engage in any purchases or sales of the securities of the
Company (including Short Sales), other than the purchases of the Shares and the
Warrants as contemplated hereby, prior to the time that the transactions
contemplated by this Agreement are publicly disclosed (it being understood and
agreed that such transactions shall be publicly disclosed no later than one
business day following the execution of this Agreement by all parties hereto).
The Investor agrees that it will not use any of the Securities acquired pursuant
to this Agreement to cover any short position in the Common Stock if doing so
would be in violation of applicable securities laws. For purposes hereof, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as



--------------------------------------------------------------------------------

defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

6. Survival of Representations, Warranties and Agreements. Notwithstanding any
investigation made by any party to this Agreement, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Shares and Warrants being purchased and the payment therefor at each Closing.

7. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed or sent by facsimile or e-mail and if mailed,
(a) if within the domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
(b) if delivered from outside the United States, by International Federal
Express, and will be deemed given (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile or e-mail, upon the sending thereof so
long as a copy of the same is also sent by one of the other means set forth in
clauses (i)-(iii) and will be delivered and addressed as follows:

(a) if to the Company, to:

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, California 92130

Attention: Chief Executive

Officer Email: rpascoe@apricusbio.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, California 92130

Attention: Cheston J. Larson

Email: cheston.larson@lw.com

(b) if to any Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

8. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

9. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.



--------------------------------------------------------------------------------

10. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

11. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

12. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof
with the Commission).

13. Press Release. The Company and the Investor agree that the Company shall
(a) prior to the opening of the financial markets in New York City on
January 13, 2016 issue a press release announcing the Offering and disclosing
all material information regarding the Offering, and (b) as promptly as
practicable on January 13, 2016 file a current report on Form 8-K with the
Securities and Exchange Commission including, but not limited to, a form of this
Agreement and the form of Warrant as exhibits thereto, provided that the Company
shall not issue any such press release or file or otherwise publicize such
current report on Form 8-K without the prior consent of the Investor, it being
agreed that the Company shall provide drafts of such press release and current
report to the Investor for its review and comment and will include therein any
reasonable comments of the Investor thereon. Without limiting the foregoing, the
Company shall not make any public statements or disclosures regarding the
Investor or the transactions contemplated hereby without the prior consent of
the Investor.

14. Termination. In the event that any of the conditions to closing in
Section 4.2(b) shall not have been satisfied in full and shall not have been
expressly waived in writing by the Investor on or prior to the second business
day following the date of the execution of this Agreement by all parties, this
Agreement shall terminate upon the delivery of written notice thereof by the
Investor to the Company provided that (i) any such termination of this Agreement
shall not relieve any party hereto of any liability in respect of any breach
hereof arising prior to the termination of this Agreement (or following such
termination with respect to any provisions that survive the termination of this
Agreement), and (ii) this Section 14, the last sentence of Section 4.1(a) and
Sections 2.3, 6, 7, 8, 9, 10, 11, 12, 13, 18 and 19 shall survive any such
termination.

15. Resale of Securities. The Investor agrees that it shall not resell any
Securities acquired pursuant to the terms hereof for a period of six (6) months
following the First Closing Date, provided that the foregoing shall not preclude
the Investor from selling any such Securities in connection with any change of
control of the Company or any announcement by any person (including the Company)
that it is seeking to effect a change of control of the Company.



--------------------------------------------------------------------------------

16. Stockholder Approval.

16.1 The Company shall provide each stockholder entitled to vote at a special
meeting of stockholders of the Company (the “Stockholder Meeting”), which shall
be held as soon as reasonably possible following the mailing of the proxy
statement to the stockholders of the Company in respect thereof (the “Proxy
Statement”), but not later than three business days prior to April 29, 2016,
unless such date is extended in the sole discretion of the Company or Sarissa
pursuant to Section 4.1(b), in which case the Stockholder Meeting shall be held
not later than three business days prior to May 31, 2016 (three business days
prior to April 29, 2016 or May 31, 2016, as applicable, being referred to herein
as the “Stockholder Meeting Outside Date”), a copy of the Proxy Statement, at
the expense of the Company, soliciting each such stockholder’s affirmative vote
at the Stockholder Meeting for approval of a proposal providing for issuance of
the Subsequent Closing Shares and Subsequent Closing Warrants and such other
matters relating thereto as Sarissa may reasonably request, in each case in
compliance with the rules and regulations of the Nasdaq Stock Market LLC, the
Articles of Incorporation of the Company, the Bylaws of the Company and
applicable law (collectively, the “Stockholder Approval”, and the date the
Stockholder Approval is obtained, the “Stockholder Approval Date”). As
reasonably promptly as practicable after execution of this Agreement, but in no
event later than January 25, 2016, the Company shall, in consultation with
Sarissa, prepare and file with the Securities Exchange Commission (the
“Commission”), the preliminary Proxy Statement and related proxy materials in
compliance with Section 14 of the Exchange Act. As reasonably promptly as
practicable after comments, if any, are received from the Commission thereon and
after the furnishing by the Company and the Investor of all information required
to be contained therein, the Company shall, in consultation with Sarissa,
prepare and the Company shall file any required amendments to the Proxy
Statement with the Commission. The Company shall notify Sarissa and the Investor
reasonably promptly of the receipt of any comments from the Commission or its
staff and of any request by the Commission or its staff for amendments or
supplements to the Proxy Statement or for additional information and shall
consult with Sarissa regarding, and supply the Investor with copies of, all
correspondence between the Company or any of its representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to the
Proxy Statement. Prior to filing or mailing the initial Proxy Statement or any
proposed amendment of or supplement to the Proxy Statement, the Company shall
provide the Investor a reasonable opportunity to review and comment on such
document and shall incorporate therein any reasonable comments of the Investor
thereto. The Company shall use its best efforts to have the Proxy Statement
cleared by the Commission and shall thereafter mail to the stockholders of the
Company as reasonably promptly as possible the Proxy Statement and all other
proxy materials for the Stockholder Meeting.

16.2 The Company hereby covenants and agrees that (a) the Proxy Statement will,
when filed, comply as to form in all material respects with the applicable
requirements of the Exchange Act and (b) none of the information included or
incorporated by reference in the Proxy Statement will, at the date it is first
mailed to the stockholders of the Company or at the time of the Stockholder
Meeting or at the time of any amendment or supplement thereof, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they are made, not misleading.



--------------------------------------------------------------------------------

16.3 The Company shall take, in accordance with applicable law and its Articles
of Incorporation and Bylaws, all action necessary to convene the Stockholder
Meeting as promptly as reasonably practicable but no later than April 1, 2016
and to submit at the Stockholder Meeting for approval by the requisite vote of
the stockholders of the Company the matters subject to Stockholder Approval. In
connection with the Stockholder Meeting and any adjournment or postponement
thereof, (i) the Board of Directors shall recommend that its stockholders vote
in favor of all matters submitted thereto as such meeting and (ii) neither the
Board of Directors nor any committee thereof shall withdraw or modify, or
propose or resolve to withdraw or modify in a manner adverse to Sarissa, such
recommendation. The Company shall take all lawful action to solicit from the
stockholders of the Company proxies in favor of the Stockholder Approval and
take all other action reasonably necessary or advisable to secure the vote or
consent of the stockholders that are required by the rules of Nasdaq Stock
Market LLC and applicable law, including, if necessary or appropriate or if
requested by Sarissa, adjourning the Stockholder Meeting to solicit additional
proxies. For the avoidance of doubt, if requested by Sarissa and subject to
compliance with applicable law, the Company shall adjourn or postpone the
Stockholder Meeting, but no later than three business days prior to Stockholder
Meeting Outside Date, if necessary to solicit additional proxies to allow for
the matters subject to the Stockholder Meeting to be duly adopted and approved
by the stockholders of the Company. The Company will enforce any and all voting
agreements entered into by the Other Investors in respect of the matters subject
to the Stockholder Meeting.

17. Voting Agreement. The Investor agrees to vote all shares of voting capital
stock of the Company (including but not limited to all shares of Common Stock)
registered in its name or beneficially owned by it as of the date hereof and any
and all other securities of the Company legally or beneficially acquired by it
after the date hereof (other than the First Closing Shares) at the Stockholder
Meeting in favor of the Stockholder Approval (i.e., the proposal providing for
issuance of the Subsequent Closing Shares and Subsequent Closing Warrants in
compliance with the rules and regulations of the Nasdaq Stock Market LLC). In
the event that the Investor fails to vote the shares it is entitled to vote in
the manner set forth above, the Investor shall be deemed immediately upon the
existence of such breach to have appointed the Chief Executive Officer of the
Company, with full power of substitution, as the proxy of the Investor with
respect to the matters set forth herein, and hereby authorizes and directs such
proxy to represent and vote the Investor’s shares to ensure that such shares
will be voted as set forth herein. The Investor acknowledges that each proxy
granted hereby, including any successive proxy if need be, is given to secure
the performance of a duty, is coupled with an interest, and shall be irrevocable
until the duty is performed. The Investor hereby revokes any and all previous
proxies with respect to the shares of the Company’s voting capital stock as it
relates to the Stockholder Meeting. The Investor agrees not to grant any proxy
with respect to such shares of voting capital stock of the Company or enter into
or agree to be bound by any voting trust agreement or other arrangement of any
kind that is inconsistent with the provisions of this Agreement. Notwithstanding
the foregoing and for clarity, the First Closing Shares shall not be not counted
for purposes of the Stockholder Approval pursuant to the rules of the Nasdaq
Stock Market LLC. Sarissa shall be a third party beneficiary this Section 16
such that Sarissa has the direct right to enforce the same, including to obtain
specific performance in respect thereof on the terms set forth in this
Section 16.



--------------------------------------------------------------------------------

18. Expenses; Indemnity. Each party shall pay any fees or expenses incurred
thereby in connection with the execution of this Agreement and the consummation
of the transactions contemplated hereby. In addition, should any litigation,
action or proceeding be commenced or threatened in connection with the
transactions contemplated by this Agreement or other documents and agreements
being executed in connection therewith, the Company will indemnify and hold the
Investor harmless with respect thereto, including in respect of reasonable fees
and expenses of outside legal counsel to the Investor, provided that the
foregoing shall not apply in the case of (a) any litigation, action or
proceeding commenced by the Company in connection with any breach by the
Investor of the representations, warranties or covenants of the Investor set
forth in this Agreement, or (b) the gross negligence or willful misconduct of
the Investor, in each case as determined in a final and non-appealable judgment
of a court of competent jurisdiction.

19. Specific Performance. Each party hereby acknowledges and agrees that the
failure of the other parties to perform their respective agreements and
covenants hereunder will cause irreparable injury to the other parties, for
which damages, even if available, will not be an adequate remedy. Accordingly,
each party hereby agrees that any other party shall be entitled to the issuance
of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations, and the parties waive the requirement
to post a bond or other collateral in connection therewith or any defense that
money damages is a sufficient remedy.

20. Further Assurances. The Company agrees to execute and deliver, and cause
each of its Subsidiaries to execute and deliver, and the Investor agrees to
execute and deliver, such other documents, certificates, agreements and other
writings and to take such other actions as may be reasonably necessary or
desirable in order to consummate or implement expeditiously the transactions
contemplated by this Agreement and the other documents referred to herein.



--------------------------------------------------------------------------------

EXHIBIT A

APRICUS BIOSCIENCES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 4 of Annex I to the Agreement, please provide us with the
following information:

 

1.    The exact name that your Shares and Warrants are to be registered in. You
may use a nominee name if appropriate:   

 

2.    The relationship between the Investor and the registered holder listed in
response to item 1 above:   

 

3.    The mailing address of the registered holder listed in response to item 1
above:   

 

4.    The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above:   

 

5.    Name of DTC Participant (broker-dealer at which the account or accounts to
be credited with the Shares are maintained):   

 

6.    DTC Participant Number:   

 

7.    Name of Account at DTC Participant being credited with the Shares:   

 

8.

   Account Number at DTC Participant being credited with the Shares:   

 